Citation Nr: 1759119	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral ankle disability. 

3.  Entitlement to service connection for a bilateral foot disorder. 

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION


The Veteran served on active duty in the United States Army from May 1997 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  The Veteran was provided a hearing in June 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims. 

Increased Rating - PTSD

The Veteran contends that his PTSD symptoms have gotten worse and are affecting his day-to-day activities.

The Board notes the evidence of record is void of recent medical records relating to the Veteran's PTSD, and his last VA examination was in March 2012.  However, the record does show that the Veteran visited the VA in early 2014 for his PTSD symptoms, which appeared to still be mild in nature.  

Subsequent to his 2014 treatment, the Veteran testified at his June 2017 Board hearing to his worsened symptoms, including panic attacks with varying frequency, flashbacks, hypervigilance, and not being able to speak or interact with his family at times.  Given the Veteran's assertions of worsening symptoms, the lack of recent medical records related to his PTSD, and the fact that his last examination was over five years ago, the Board finds that a new VA examination is necessary to fairly adjudicate the claim.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

 Service Connection - Sleep Apnea, Bilateral Ankle Disability, Bilateral Foot Disorder

In June 2017, the Veteran was provided a Board hearing.  The Veteran testified that his ankle and foot conditions have caused him pain since service.  The Veteran testified that during his deployments, he rolled both his ankles multiple times.  He stated he went to the medics and was only provided 800 milligrams of Motrin.  The Veteran also stated that he was involved in a motorcycle accident in March 2010, where he hurt his right ankle.  He further stated that he received treatment for his ankles in 2010 at the VA Medical Center in West Palm Beach. 

The Veteran additionally testified that he believed his bilateral foot condition was caused by the boots provided during his military service.  He stated the boots lacked proper arch support, which were not fit for his feet, as he had high arches prior to entering service.  He stated that his symptoms began in service; however, he would often self-treat his pain. 

The Board notes that the Veteran's service treatment records (STRs) show he did suffer a helicopter accident in service in 1999 where he suffered multiple injuries, to include back and head trauma.  His STRs further show that in July 1999, he was seen for what appears to be a "foot" issue and was prescribed 800 mg of Motrin. 

Regarding the Veteran's sleep apnea, the Veteran testified that he was diagnosed with sleep apnea by a VA physician.  He further testified that he received private treatment and subsequently had surgery in June or July of 2016.  The Veteran stated that he did not have any sleep issues prior to his service.  Further, the Veteran previously provided a February 2013 statement that stated he believes one reason for his sleep apnea was his weight gain, which was caused by his service-connected back and knee conditions, as well as his claimed ankle and feet conditions, which prevented him from being able to exercise. 

The Board finds that the Veteran has not been afforded a VA examination for any of the above claims on appeal.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran did suffer a helicopter accident and was seen for a "foot" issue while in service.  The Veteran is also competent to report in-service events regarding his claimed foot and ankle disabilities.  The Veteran has also advanced the theory that his sleep apnea may be related to his service-connected low back and knee disabilities.  Further, medical records show the Veteran has been treated for his sleep apnea through the years, as well as his ankle and foot pain. 

As such, because there is an indication that an ankle disability, foot disorder, and sleep apnea are present and may also be related to service or a service-connected disability, the Board finds that a remand is required in order to obtain medical examinations with opinions addressing the nature and etiology of any of the claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's PTSD, ankle disability, foot disorder, and sleep apnea, to include his 2010 VA West Palm Beach medical records, his private medical records for both his sleep apnea and any ankle treatment, as well as his medical records relating to his surgery for his sleep apnea.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination at a VA facility nearest to him, to determine the current severity of the Veteran's PTSD.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should identify any findings related to the Veteran's PTSD and fully describe the current extent and severity of those symptoms.

The examiner should also comment on the functional impairment resulting from his service-connected PTSD.  The examiner is asked to provide information as to the occupational and social impairment caused by the Veteran's PTSD symptoms with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks, and his ability to maintain work and social relationships.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's claimed ankle disability and foot disorder.  The record and a copy of this Remand must be made available to the examiner.   

Following the examination and a review of the entire record, to include the Veteran's lay statements concerning his ill-fitted boots and falls on his ankles, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ankle disability had its onset during, or is otherwise related to, his active duty service, to include his accounts of "rolling" on both his ankles and his motorcycle accident.

The examiner should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's foot disorder had its onset during, or is otherwise related to, his active duty service, to include his accounts of being provided ill-fitted boots. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

4.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's sleep apnea.  The record and a copy of this Remand must be made available to the examiner.   

Following the examination and a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his active duty service.

If the examiner finds the Veteran's sleep apnea is not directly related to his active service, the examiner should then opine as to the following:

a)	Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is due to his service-connected back condition and bilateral knee condition, to include his weight gain from  lack of ability to exercise.

b)	 Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep is aggravated by his service-connected back condition and bilateral knee condition, to include his claimed weight gain?  "Aggravation" is defined as a worsening beyond the natural progression of the disability.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

5.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




